DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 14-15 the phrase “whereby said left side panel and right side panel and said rear panel are positioned within the factory vehicle soft-top” is considered to be indefinite.    The left, right and rear panels form the exterior vehicle sidewalls and rear end of the vehicle.  As seen in figure 1 of the application the panels (14, 16, 18) are not inside the vehicle soft-top (26), they are coupled at their upper edges with the bottom edge of the soft-top 26.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Crimson et al. US Patent Application Publication No. 20160046241. .

Crimson et al in figure 12 discloses device for securing a vehicle soft-top comprising:

 (claim 1) a rigid left side panel (203 in figure 12) having left, right, top and bottom; a rigid right side panel (203 in figure 12) having left, right, top and bottom; a rigid rear panel (204) having left, right, top and bottom: engagement adapters (120,112, see paragraph #46, also note 221 on rooftop factory frame is for attaching side panels as described in paragraph #49 such slots are for sliding panels into position) affixed to vehicle factory mounting points on a left side, right side and rear of said panel (see rear adapters 253, 255); said left panel securely engaged to said left side adapter, said right panel securely engaged to said right side adapter and said rear panel securely engaged to said rear adapter (see figure 7 wherein the rear panel and left/right side panels are securely fixed to the vehicle); and said right side of said left panel coupled to said left side of said rear panel and said left side of said right panel coupled to said right side of said rear panel (see assembled "device" in figure 7 wherein the device panel parts shown in figure 12 inherently have been coupled together) whereby said left/right side panels and rear panel are positioned within the vehicle soft-top (see soft-top panels 262 in paragraph #62). 

In regard to claim 2, see paragraph #22 in Crimson wherein said left and right side adaptors are vertical adaptors that connect to the door.




In regard to claim 4, the adapters in Crimson are for connecting the side panels onto the vehicle are t-slots.

 In regard to claim 5, in Crimson when side panels 203 ad rear panel 204 are assembled together this device forms a generally U-shaped configuration when assembled.

Claim 1-3 and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Morley US Patent NO. 6851739. 

Morley disclose a device for securing a vehicle soft-top (54), the device comprising:


 a rigid left side panel (120 see figure 8) having left, right, top and bottom; a rigid right side panel (also 120 see figure 8) having left, right, top and bottom; a rigid rear panel (134 in figure 8) having left, right, top and bottom: engagement adapters affixed to vehicle factory mounting points on a left side, right side and rear of said panel (see col. 5 lines 37-45); said left panel securely engaged to said left side adapter, said right panel securely engaged to said right side adapter and said rear panel securely engaged to said rear adapter(see figure 5); and said right side of said left panel coupled to said left side of said rear panel (see figure 5, col. 5 lines 22-35) and said left side of said right panel coupled to said right side of said rear panel, whereby said left/right side panels and rear panel are positioned within the vehicle soft-top (54). 

Regarding claim 3, Morley discloses left and right side engagement adapters are horizontal adapters (see figure 5 wherein adapters 124,126 are horizontal and cooperate with horizontal upper rims of sides S and rear R of jeep.

Regarding claim 5, Morley discloses the device 100 having a generally U- shaped configuration when viewed looking down from above. Regarding claim 6, Morley discloses the device is positioned within a vehicle factory soft-top side and rear configuration (see col. 1 lines 57-61).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morley US Patent NO. 6851739 in view of Cory US Patent No. 6,206,454. 

The claimed invention is distinguishable from Morley by it recitation of the adapter having a T-shaped slot. 
The Crimson publication in figure 4 discloses a T-shaped slot (221) in a frame side rail for coupling the rigid side panel to the frame, see paragraph #49. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the adapters (124, 126) in Morley to incorporate a T-slot adapter as taught by Crimson to better secure the Morley rigid panels to the vehicle.
 

Response to Arguments

Applicant's arguments filed March 10, 2021, have been fully considered but they are not persuasive.
Claim 1 has been amended to basically recite on additional limitation with respect to original claim 1.  Applicant has now amended claim 1 to include the additional limitation of the right, left and rear panels being “within the vehicle factory soft-top”.  The applicant argues that neither Crimson or Morley disclose the right, left and rear panels as being positioned within the factory soft-top.  In the present Office Action claim 1 has been rejected under 35 USC 112 (b),  the phrase “within the factory soft-top” is deemed to be indefinite.  Accordingly, the outstanding prior art rejections are still appropriate as the scope of the newly added limitation “within the factory soft-top” cannot be determined with certainty.   
	 

For the sake of expediting prosecution the Examiner will address the claim limitation “within the factory soft-top”.    It is noted that the right, left and rear panels tops in Crimson are connected to the soft-top (at roof frame 210).   The top edge of each of these walls in Crimson is connected to Crimson’s soft-top frame when in the vehicle assembled state, as seen in figure 7.   Most of if not all of the outer surfaces of the left/right sidewalls and rear wall are under the framed soft-top roof (within the roof  surface’s  outer perimeter, in figure 9 the walls are connected at the inner rail 221 substantially within the outer perimeter vehicle roof top defined by the roof rain gutter 223).  It should be noted that the left/right sidewalls and rear wall in Crimson are positioned under and within the outer perimeter of the soft-top roof to at least the same extent as they are in applicant’s disclosed invention (figure 5a of application) .

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612